Third District Court of Appeal
                                State of Florida

                          Opinion filed October 19, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-1663
                          Lower Tribunal No. 15-15719
                              ________________


                               N.B., the Father,
                                     Appellant,

                                         vs.

              Department of Children and Families, et al.,
                                     Appellees.


      An appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant.

      Karla Perkins, for Department of Children and Families; Laura J. Lee
(Sanford), for Guardian ad Litem Program, for appellees.


Before SUAREZ, C.J., and SALTER and EMAS, JJ.

      SUAREZ, C.J.

      N.B., an uncharged father, appeals the trial court’s granting of visitation by

the maternal grandmother of his child. We affirm because the record below makes
clear that N.B. repeatedly consented to the visitation and confirmed several times

that he understood that the trial court was permitting it. Clear Channel Metroplex,

Inc. v. Sunbeam Television Corp., 922 So. 2d 229, 232 (Fla. 3d DCA 2005)

(Waiver is “the voluntary and intentional relinquishment of a known right.”).

      Affirmed.




                                         2